JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed March 22, 2013 be affirmed. Appellant argues that the term “writ of habeas corpus,” as used in 18 U.S.C. § 4247(g), is unconstitutionally vague because it might lead a person to confuse 28 U.S.C. § 2255 with 28 U.S.C. § 2241, but 18 U.S.C. § 4247(g) does not purport to address the availability of any statutory remedy; it merely preserves the right of habeas corpus as it already exists. Because 18 U.S.C. § 4247(g) does not set forth any prohibition or requirement, it does not raise any due process concern based on a lack of fair notice. See FCC v. Fox Television Stations, Inc., — U.S. -, 132 S.Ct. 2307, 2317, 183 L.Ed.2d 234 (2012) (“A fundamental principle in our legal system is that laws which regulate persons or entities must give fair notice of conduct that is forbidden or required.”). The district court therefore correctly concluded the provision is not unconstitutionally vague. Although appellant indicates he also seeks to appeal the distinct court’s order filed May 2, 2013 denying his motion for reconsideration, he has not filed a new or amended notice of appeal as required to challenge that decision. See Fed. R.App. P. 4(a)(4)(B)(ii).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.